                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  L. “LEE” WHITNUM,
        Plaintiff,                                          No. 3:15-cv-959 (SRU)

          v.

  JANE EMONS, et al.,
       Defendants.

                             RULING ON PENDING MOTIONS

       In August 2015, I dismissed Whitnum’s complaint in this case pursuant to 28 U.S.C. §

1915(e)(2)(B). See Order, Doc. No. 17. She sought reconsideration of the dismissal, which I

denied. See Order, Doc. No. 23. She then appealed that denial to the Second Circuit in May

2016. See Notice of Appeal, Doc. No. 26. The Second Circuit affirmed the decision. See

Mandate, Doc. No. 37. Thereafter, she filed three additional motions: Motion to Cite an

Additional Party (doc. no. 38); Motion to Open (doc. no. 39); and Motion to

Transfer/Disqualify/Recuse Judge (doc. no. 40). I denied all three motions. See Order, Doc. No.

44. Whitnum once again appealed to the Second Circuit (see Notice of Appeal, doc. nos. 56, 57,

58), which affirmed my order. See Mandate, Doc. No. 76. While that appeal was pending,

Whitnum filed additional motions including two currently pending: Motion to Set Aside

Judgment and Reopen Case (doc. no. 70); and Motion to Amend/Correct (doc. no. 74). For the

following reasons, Whitnum’s motions are denied.

       First, the two motions are untimely. The Motion to Set Aside Judgment and Reopen

Case (doc. no. 70) is best construed as a motion for relief from judgment, pursuant to Fed. R.

Civ. P. 60(b)(2). See Mandate, Doc. No. 76. Rule 60(c)(1) provides that a motion must be made

“no more than a year after the entry of the judgment or order[.]” Fed. R. Civ. P. 60(c)(1).
Whitnum filed the motion in April 2019, almost four years after the final judgment. Thus, it is

untimely. In her Motion to Amend/Correct, Whitnum seeks to file an amended complaint. See

Mot. to Amend, Doc. No. 74. The deadline for filing amended pleadings was September 23,

2015, nearly four years before Whitnum filed her motion. Thus, it is untimely. Accordingly,

both motions (doc. nos. 70, 74) are denied.

       Further, the motions are without merit. In her proposed amended complaint, Whitnum

seeks to sue John Whalen, a prosecutor for the State of Connecticut, and Judge Jane Emons, a

former Superior Court Judge. See Am. Compl., Doc. No. 74. Whitnum’s claims against Whalen

stem from his role as a prosecutor, and, as such, he is entitled to prosecutorial immunity. Turner

v. Boyle, 116 F. Supp. 3d 58, 79 (D. Conn. 2015) (prosecutors immune from suit when acting

within scope of prosecutorial duties). Further, Whitnum claims that Judge Emons violated her

Constitutional rights pursuant to 42 U.S.C. § 1983. See Am. Compl., Doc. No. 74. Section 1983

claims can only be brought against state actors. See West v. Atkins, 487 U.S. 42, 48-49 (1988);

Mitchell v. Connecticut Region 14 Dist. Probate Court, 2015 WL 4094188, at *4 (D. Conn. July

7, 2015). In her capacity as a state actor, Judge Emons is entitled to judicial immunity.

Huminski v. Corsones, 396 F.3d 53, 74-75 (2d Cir. 2005); Mitchell, 2015 WL 4094188, at *3.

Therefore, both Whalen and Judge Emons are immune from suit. Further, with respect to the

claims against Judge Emons as a citizen, the alleged discovery of new evidence does not call into

question the correctness of the prior judgment. Accordingly, Whitnum’s motions (doc. nos. 70,

74) are denied.

       So ordered. Dated at Bridgeport, Connecticut, this 24th day of May 2019.

                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge



                                                 2
